Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 03/30/22.
Claims 1-20 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/384,011, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The later-filed application discloses different types pf cartridges, each characterized by a thickness of desired spacing and staples length, or camming wedges each having a preselected height. Accordingly, claims 3-4 and 9-10 are not entitled to the benefit of the prior application. 
This application repeats a substantial portion of prior Application No. 16/384011, filed 04/15/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	In claim 18, the limitation of “a handle means for producing a closing and a firing motion”,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a clamping means responsive to the closing motion to clamp tissue” and “a firing means responsive to the firing motion for vertically spacing” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 19 recites the limitation "the anvil" and “the firing device”. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 1-2, 5-8, 11, 15-16 and 18, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Milliman et al. (5,865,361).
	Regarding claim 1, Milliman discloses a surgical instrument comprising: a handle portion (12) operable to produce a firing motion; and an implement portion (17) responsive to the firing motions from the handle portion, the implement portion comprising: an elongate channel (216; Fig. 21) coupled to the handle portion and including a channel slot (as shown in Fig. 12A), a staple cartridge (220; Fig. 21) received by the elongate channel and incorporating a proximally positioned wedge member (234) aligned to cam upward a driver (228) supporting a staple, an anvil (20) pivotally coupled to the elongate channel and including an anvil channel (214; fig. 21), a firing device (see Fig. 29) including a distally presented cutting edge (280) longitudinally received between the elongate channel and the anvil, an upper member (286) engageable to the anvil channel, a lower member (287; Figs. 12A-12B and 24) engaging the channel slot, and a middle member (283) operable to actuate the staple cartridge by distally translating the wedge member (234) of the staple cartridge, the firing device positively engaging both the elongate channel and the anvil during longitudinal firing travel to provide spacing therebetween for staple formation (Figs. 38, 45, 49, 51-52), an articulation joint (244) proximally coupled to the elongate channel (Figs. 19-20), and a thinned firing strip (212; Figs. 27 and 31) proximally attached to the firing device for transferring the firing motion from the handle portion through the articulation joint (Figs. 57-61). 
	Regarding claim 2, Milliman discloses wherein the anvil forms a pivotal attachment (at 211; Fig. 21) to the elongate channel inwardly biased at respective distal ends to assist the firing device in affirmatively spacing between the anvil and elongate channel during actuation of the staple cartridge.
		Regarding claims 5 and 15-16, Milliman discloses a surgical instrument comprising: a handle portion (12; Fig. 1) operable to produce a firing motion and a closing motion; and an implement portion (10) responsive to the firing motions from the handle portion and diametrically dimensioned for endo-surgical use, the implement portion comprising: a shaft (14, 16) coupled to the handle portion operable to separately transfer the firing motion and the closing motion, an elongate channel (18) coupled to the shaft and including a channel slot (not shown numerically; Figs. 12A-12B), an anvil (20) pivotally coupled to the elongate channel, responsive to the closing motion from the shaft, and including an anvil channel (214; Fig. 21), a firing device (212) including a distally presented cutting edge (280) longitudinally received between the elongate channel and the anvil, the firing device including a lower portion (287) slidingly engaged to the elongate channel (Fig. 24) and an upper portion (286) positioned to slidingly engage the anvil during firing (Fig. 45), engagement of the firing device to the elongate channel and the anvil maintaining a spacing therebetween (Figs. 49, 51-52); and a thinned strip (212) proximally attached to the firing device operable to transfer the firing motion to the firing device; wherein the anvil includes a longitudinal slot (210; Fig. 24) having an upper surface and a lower surface that slidingly abut respectively the lower surface and upper surface of the upper member (286) of the firing device (Figs. 24, 45, 49, 51-52)
	Regarding claim 6, Milliman discloses a staple cartridge (220; Fig. 21) engaged by the elongate channel (216) and including a proximally opened slot (i.e. proximal portion of slot 282; Fig. 21) for receiving the cutting edge (282) of the firing device, the staple cartridge including a plurality of staples (226) cammed upwardly by the distal longitudinal movement of the firing mechanism. 
	Regarding claims 7-8, Milliman discloses wherein the staple cartridge further includes a plurality of drivers (228; Fig. 21) supporting the plurality of staples and a wedge sled (234) responsive to the distal longitudinal movement of the firing mechanism to cam upwardly the drivers and thus form the plurality of staples against the anvil; wherein the shaft includes an articulation mechanism (244) through which the thinned strip bends and longitudinally translates (Figs. 58-61).
	Regarding claim 11, Milliman discloses wherein the firing device is configured to affirmatively space the anvil from the elongate channel during longitudinal travel between the anvil and elongate channel by including a lower portion having an upper surface and a lower surface that slidingly engage the elongate channel (Figs. 24, 45, 49, 51-52). 
	Regarding claim 18, Milliman discloses a surgical instrument, comprising: a handle means (12) for producing a closing motion and a firing motion (via actuator 24); a clamping means (i.e. pivoting anvil) responsive to the closing motion to clamp tissue; a firing means (I-beam) responsive to the firing motion for vertically spacing the clamping means and for causing severing and stapling of clamped tissue therein; and an articulation mechanism (244) operably configured to articulate the clamping means relative to the handle means; and a thinned firing strip (212) proximally attached to the firing means for bending through the articulation mechanism and for longitudinally transferring the firing motion.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 3-4, 9-10, 12-14, 17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milliman et al. (5,865,361) in view of Shelton et al. (2008/0210738).
	Regarding claim 3, Milliman disloses a surgical instrument comprising replaceable loading units comprising staple cartridge types with staples of different sizes, and characterized by staples having a length, but fails to disclose wherein the staple cartridge type is characterized by a thickness selected for a desired spacing between the anvil and elongate channel. Shelton discloses these features (pars. 08 and Figs. 21-22) for the purposes of providing a desired clamping pressure to a particular area of the treated tissue. It would have been obvious to one having ordinary skills in the art to have provided Milliman’s cartridge with a cartridge type having a characterized thickness selected for a desired spacing between the anvil and the channel in order to provide a desired clamping pressure to the tissue treated. 
	Regarding claim 4, Milliman discloses wherein the wedge member comprises a wedge sled (234) having a plurality of connected camming wedges (232) each having a preselected height configured for the selected type of staple cartridge (as the wedge and staples are part of a loading unit), but fails to disclose wherein the middle member of the firing device is oriented to abut each of the plurality of staple cartridge types (as it is noted that the cartridge, wedge and firing member are components of the loading unit and are removed as a whole). Shelton discloses a surgical instrument with a removable staple cartridge (302; Fig. 18; Shelton’s staple cartridge comprises different tissue contacting surfaces and/or staple sizes; par. 08), and a firing member (14) comprising a middle member (46; Fig. 2) oriented to abut each of a plurality of staple cartridge types (Figs. 2, 21-22, 29-34; par. 113, 191) for the purposes of re using the same instrument multiple times during a surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Milliman’s device with these features as taught by Shelton in order to re use the instrument multiple times during a surgical procedure.
	Regarding claims 9-10, 12-14, 17 and 19-20, Shelton also discloses wherein the staple cartridge is a selected type of a plurality of staple cartridge types (i.e. staples of different contacting surfaces and/or staple sizes; par. 8), each staple cartridge type characterized by a thickness selected (i.e. selected tissue contacting surface) for a desired spacing between the anvil and elongate channel and characterized by staples having a length suitable for the desired spacing (pars. 8, 113, 191); wherein the wedge sled comprises a plurality of connected camming wedges (Fig. 20) each having a preselected height configured for the selected type of staple cartridge (Figs. 21-22), the middle member of the firing device oriented to abut each of the plurality of staple cartridge types; wherein the lower portion of the firing device comprises a lower pin (44) having the upper surface abutting the elongate channel and the lower portion further comprises a middle pin (46) having the lower surface opposingly abutting the elongate channel (Fig. 25); wherein the firing device further comprises an upper member (38) having an upper surface and a lower surface that longitudinally slidingly engage the anvil (Figs. 5, 37, 39, 41); wherein the anvil includes an internal longitudinal slot (42) having a narrowed vertical slot, and wherein the firing device translates in the narrowed vertical slot and includes an upper member (38) having upper and lower surfaces that reside within the internal longitudinal slot for affirmatively spacing the anvil from the elongate channel (Figs. 23, 25, 35, 37, 39); wherein the longitudinal slot comprises an internal longitudinal channel communicating with a narrowed vertical slot (42; Fig. 24), and wherein the firing device translates in the narrowed vertical slot and includes an upper member having the upper and lower surfaces that reside within the internal longitudinal channel for affirmatively spacing the anvil from the elongate channel (Figs. 35, 37, 39); and a closure member (i.e. I-beam) operatively configured to longitudinally transfer the closure motion to the end effector to inwardly bias distal ends of the anvil and the elongate channel to assist the firing device in affirmatively spacing the anvil and elongate channel during actuation of the staple cartridge.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731